Date Signed:
November 25, 2019




                 UNITED STATES BANKRUPTCY COURT

                           DISTRICT OF HAWAII


In re                                     Case No. 17‐01078
                                          Chapter 7
HAWAII ISLAND AIR, INC.,

                      Debtor.


ELIZABETH A. KANE,                        Adv. Pro. No. 18‐90007
Bankruptcy Trustee,

                     Plaintiff,
                                          Related Dkt. No.: 26
        vs.

ISLAND LEASING, LLC, et al.,

                     Defendants.


              MEMORANDUM OF DECISION AFTER TRIAL

        Hawaii Island Air, Inc. (the “Debtor”) entered into transactions




U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 1 of 39
pursuant to which the Debtor shipped certain aircraft parts, supplies, and

tools to defendant AAR Supply Chain Inc. (“AAR”) in exchange for

promised payments totaling $1,200,000. The Debtor sent the goods to AAR

in a series of shipments. AAR made two payments of $400,000 each to the

Debtor. The Debtor retained the first payment but immediately remitted

the second $400,000 payment to defendant Island Leasing, LLC (“Island

Leasing”).

     The trustee seeks avoidance of the transfer and recovery from Island

Leasing. The trustee settled her claims against AAR shortly before trial.

     Trial was held on August 13‐15, 2019. Post‐trial briefs were filed on

September 13 and 27, 2019. Nicholas A. Kacprowski, Esq. and Wendy F.

Hanakahi, Esq. represented the trustee, and Darryl P. Rains, Esq., Rahman

Connelly, Esq. and Christopher J. Muzzi, Esq. represented Island Leasing.

This memorandum contains my findings of fact and conclusions of law.

I.   FINDINGS OF FACT

     The Debtor operated an inter‐island airline business. During the

relevant time period, David Uchiyama was the Debtor’s CEO and Jeffrey

                                      2



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 2 of 39
Au was substantially involved in the Debtor’s executive decision‐making.

      Beginning in May 2015, the Debtor operated five ATR airplanes.

Island Leasing owned the ATR aircraft and leased them to the Debtor. The

Debtor owned an inventory of rotables, consumable and expendable items,

and tooling for the ATR aircraft (the “ATR spare parts”).1

      Island Leasing is an affiliate of a company that was a substantial

minority shareholder of the Debtor during the relevant time period.

During this same period, Paul Marinelli was the president and sole

manager of Island Leasing. He was also a director of the Debtor until at

least June 2017 .

      In January 2017, the Debtor began taking the ATR aircraft out of

service and replacing them with Q400 aircraft that the Debtor leased from

Elix Aviation Capital Limited (“Elix”). The transition lasted from January

to September 2017. The Debtor took the last ATR aircraft out of service in


 “Rotables” are aircraft parts that can be removed from an aircraft, reconditioned, and
reinstalled for further use. Consumable and expendable items (“C&E”) are used once
and then discarded. Screws, O rings, seals, filters, and lubricants are examples of C&E.
The tooling in this case consists of tools and equipment that are only used on ATR
aircraft.

                                            3



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 3 of 39
September 2017.

      During the early phase of the transition period, the Debtor and Island

Leasing began seeking third‐party purchasers for the ATR aircraft that

Island Leasing owned and the ATR spare parts that the Debtor owned. The

Debtor and Island Leasing negotiated extensively with Elix about a

possible sale to Elix of the ATR aircraft and ATR spare parts. Mr. Au, on

behalf of the Debtor, took the lead in these negotiations.

      By April or May 2017, the Debtor was in financial difficulty. Its

revenues were falling, and it began to suffer cash shortages.

      In June 2017, the Debtor advised Mr. Marinelli that it was

experiencing a cash shortage and was not certain that it could meet its June

21 payroll. Thus, Mr. Marinelli knew, at that time, that the Debtor was

experiencing a cash shortage and that its financial condition was dire.

Specifically, the Debtor’s vice president of finance told Mr. Uchiyama and

Mr. Au that the Debtor was $800,000 short of the cash needed to fund

payroll on June 20, and this shortage would continue to increase unless

ticket sales improved.

                                      4



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 4 of 39
      At that point, neither the Debtor nor Island Leasing had been able to

obtain a third party’s commitment to buy the ATR aircraft or the ATR

spare parts. Despite this dire situation, Mr. Au was optimistic that Elix

would buy the ATR spare parts, either on their own or as a package deal

with the ATR aircraft. (Mr. Au was so sure that Elix would buy the ATR

spare parts that he even drafted and secured Island Leasing’s signature on

a purchase and sale agreement. He was shocked when Elix told him, in

early July, that Elix would not buy the ATR spare parts.) Mr. Marinelli also

thought that the ATR spare parts could be sold for about $800,000, and

possibly more, within a few weeks. Mr. Uchiyama was likewise confident

that the parts could be sold promptly for $800,000 or more.

      The Debtor and Island Leasing executed a document dated as of June

20, 2017, entitled Assignment, Sale, and Transfer of ATR 72‐212 Aircraft

Spare Parts (the “Assignment”).2 The Assignment provides that the Debtor

sold to Island Leasing certain specified ATR spare parts (the “IL Rotables”)




      2
          Trial Ex. P‐K 5.

                                      5



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 5 of 39
in consideration of a cash payment of $800,000.00. Island Leasing made this

payment on June 21. This enabled the Debtor to make payroll.3

      Island Leasing entered into this transaction because the Debtor was

experiencing a cash crunch and faced a very real possibility of an

immediate bankruptcy filing. Island Leasing believed that the cash it paid

to the Debtor would allow the Debtor time to solve its financial difficulties

by finding third‐party funding or increasing its revenues during the busy

summer tourist season. Island Leasing had no independent need or use for

the IL Rotables. It intended to resell the IL Rotables as soon as possible.

      The Assignment was not a complete statement of the parties’

agreement. In addition, the parties agreed that the Debtor would remain in

possession of the IL Rotables, care for them in the Debtor’s facilities,

continue to seek a buyer for the IL Rotables, and ship the IL Rotables to a

buyer once one was found, all at the Debtor’s expense. The parties also

agreed that, although the Assignment ostensibly made Island Leasing the

      3
        More precisely, the Debtor’s bank had funded payroll on June 20, based on the
Debtor’s assurance that it would deposit funds to cover the overdraft on June 21. The
$800,000 remittance allowed the Debtor to make good on its promise to its bank.

                                          6



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 6 of 39
absolute owner of the IL Rotables, the Debtor would receive a portion of

the sale proceeds in excess of $800,000. The exact split was not agreed upon

until later. The Debtor’s CEO, Mr. Uchiyama, however, expected that the

Debtor would retain all the proceeds in excess of $800,000.

      Prior to the execution of the Assignment, the parties did not discuss

whether the Debtor would be obligated to reimburse Island Leasing for any

shortfall, if the IL Rotables sold for less than $800,000.00. Debtor never

agreed to reimburse Island Leasing because no one anticipated a shortfall.

Also, at that point, both the Debtor and Island Leasing knew that the

Debtor was in a desperate financial condition and could not pay its existing

debts or continue to operate for long, absent a substantial capital infusion

or a speedy improvement of its declining operating revenues. Because of

this, the Debtor would not have been able to make good on any promise to

reimburse Island Leasing for a shortfall and Island Leasing knew that any

such promise from the Debtor would have been meaningless.

      As agreed, Island Leasing did not take delivery or possession of the

IL Rotables. Instead, they remained in the possession of the Debtor. The

                                       7



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 7 of 39
Debtor continued to store and care for the IL Rotables, in the proper

manner, at its own expense. This required the Debtor to keep the IL

Rotables in a climate‐controlled facility, keep some items on anti‐static

mats, keep other items in refrigerators, and keep the parts together with the

applicable maintenance records.

      Island Leasing did not file a financing statement covering the IL

Rotables with the Bureau of Conveyances of the State of Hawaii, and it did

not file any document evidencing the transaction with the Federal Aviation

Administration.

      The Debtor continued to seek a buyer for the ATR aircraft, the IL

Rotables, and the other ATR spare parts. Island Leasing did not

independently search for a buyer, and instead relied entirely on the

Debtor’s efforts.

      In or around July 2017, the Debtor and Island Leasing negotiated a

sale to AAR of most of the IL Rotables and the ATR spare parts that were

not IL Rotables (the “HIA spare parts”). The transaction was memorialized

by a purchase order dated August 9, 2017, and issued by AAR as buyer to

                                      8



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 8 of 39
the Debtor (not Island Leasing) as seller. AAR’s purchase order provided

that the Debtor would warrant that it had good title to the HIA spare parts.

      The total purchase price was $1,200,000, payable in three installments

of $400,000 each. The first installment was payable immediately; the second

was payable upon shipment; and the third installment was payable “Net 30

after shipment.”

      The $1,200,000 purchase price represented the fair market value of

the subject property at that time. It was the highest price the Debtor could

achieve under the circumstances. No other prospective buyer had offered

as much for a bulk purchase of all of the property. The Debtor might have

been able to realize more if it had sold the items individually or in smaller

lots, perhaps on a consignment basis with a dealer, but there was no

guarantee that the total sales proceeds would have been greater. Further,

individual or small lot sales would have taken many months to complete,

and the Debtor could not afford to wait. In fact, AAR has owned the IL

Rotables and the HIA spare parts for about two years; it has not been able

to sell all of those items; and the total gross proceeds AAR has realized

                                      9



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 9 of 39
have been only slightly more than the $1,200,000 price it agreed to pay to

the Debtor. The Debtor could not have sold them any faster or for a greater

price than AAR, an experienced and reputable dealer in such parts.

      The Debtor and Island Leasing agreed that the Debtor would get the

first installment payment and that Island Leasing would get the second

and third installment payments. While Mr. Marinelli had originally agreed

that the Debtor would receive a share of any proceeds in excess of Island

Leasing’s $800,000 outlay, by the time the AAR transaction was underway,

Mr. Marinelli told the Debtor’s representatives that Island Leasing only

wanted to recoup the $800,000.00 it paid pursuant to the Assignment and

that the Debtor should get the first payment to alleviate its continued cash

shortages. Mr. Marinelli also thought it would look bad for Island Leasing,

an affiliate of the Debtor, to recover more than its $800,000 outlay while the

Debtor was unable to pay its other creditors.

      Island Leasing contends that it permitted the Debtor to keep the first

payment from AAR on account of the HIA spare parts (i.e., the ATR spare

parts that were not included in the IL Rotables) and for the expenses it

                                      10



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 10 of 39
incurred in storing, maintaining, marketing, and shipping the IL Rotables

to AAR. The facts do not support this contention. Island Leasing was

prepared to allow the Debtor to keep the lion’s share of the surplus

proceeds from the anticipated sale to Elix, even though that sale was

expected to occur only a few weeks after the Assignment. If the Elix sale

had occurred as the parties expected, the Debtor’s “services” would have

been minimal, and $400,000 would have been a substantial overpayment.

Therefore, the split of the AAR proceeds had little if anything to do with

the value of the Debtor’s ATR spare parts or of any post‐Assignment

services provided by the Debtor; it had everything to do with repayment of

the amount that Island Leasing advanced to the Debtor.

      Some of the IL Rotables (i.e., the ATR spare parts that were included

in the Assignment) were not included in the sale to AAR. Some of the

omitted items had significant value.4 Based on the values listed in the

Assignment, the omitted items represented about nine percent of the total




      4
          Trial Ex. P‐K 82.

                                      11



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 11 of 39
value of the IL Rotables.5 It is more likely than not that the Debtor simply

installed the omitted items on its ATR aircraft to keep those planes in

service, without notifying Island Leasing or obtaining Island Leasing’s

approval, between June 20 (the date of the Assignment) and September

2017. Island Leasing did nothing to keep track of the IL Rotables in the

Debtor’s possession after the Assignment, did nothing to prevent the

Debtor from using them in the Debtor’s operations without accounting or

paying for them, and never objected when the Debtor disclosed that it had

use some of the IL Rotables and could not sell them to AAR. This is not the

type of behavior that one would expect from a true owner of the IL

Rotables.

      Mr. Marinelli, on behalf of Island Leasing, pressed AAR to issue two

purchase orders: one to Island Leasing for the IL Rotables with a purchase


      5
         The “values” listed in the Assignment do not reflect the then‐current market
value of any of the IL Rotables. The Debtor made extensive efforts to sell the IL Rotables
and no one was willing to pay those amounts for the items. The “values” were probably
the amount that the Debtor originally paid for the items, not reduced by depreciation. It
is reasonable to infer, however, that the proportion of the fair market value of each item
to the total fair market value of all of the items was approximately the same as the
proportions of the “values” listed in the Assignment.

                                           12



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 12 of 39
price of $800,000; and another to the Debtor for the rest of the HIA spare

parts with a purchase price of $400,000. However, AAR declined to do so.

This was mostly because AAR wanted to be able to assure its customers

that the parts came from an airline or another regulated source (meaning a

seller that could properly handle and maintain aircraft parts), and Island

Leasing was not such a company.6 Island Leasing allowed the sale to close

with the Debtor as the seller.

      On August 17, 2019, AAR paid $400,000 to the Debtor, and the Debtor

made its first shipment to AAR. Although the Debtor received and kept the

first payment, most (and perhaps virtually all) of the items included in the

first shipment were IL Rotables.

      On September 26, 2017, Porter Mackenzie, an employee of the Debtor,

notified AAR that the remaining items covered by AAR’s purchase order

were packed and ready to ship. Mr. Mackenzie and Island Leasing asked

AAR to send the remaining $800,000 of the purchase price directly to Island

Leasing. After discussions, AAR refused to do so, stating that it would pay

      6
          See Trial Ex. P‐K 97.

                                      13



U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 13 of 39
the purchase price to the Debtor in accordance with the purchase order.

      On October 10, 2017, after a conversation with Mr. Marinelli, Mr.

Mackenzie told AAR that the Debtor and Island Leasing had worked out

the transaction and were ready to proceed as AAR wished, under the

purchase order (i.e., whereby the Debtor was held out as the seller of the IL

Rotables and HIA spare parts, with the accompanying seller’s warranties).

Mr. Mackenzie sent this message with the prior knowledge and approval

of Mr. Marinelli. In other words, Island Leasing authorized the Debtor to

represent to AAR that the Debtor could transfer ownership of the ATR

spare parts, including the IL Rotables, to AAR.

      In an email dated October 12, 2017, Mr. Marinelli wrote that, “As

discussed with [Mr. Mackenzie] the other day, please proceed with the sale

of the parts to AAR under the existing PO.” He further wrote that Island

Leasing would sell the IL Rotables back to the Debtor, and that the Debtor

would then pay Island Leasing $800,000, when the Debtor received that

amount from AAR.7 Island Leasing sent the Debtor an invoice (dated


      7
          Trial Ex. P‐K 41.

                                      14


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 14 of 39
October 12, 2017, and delivered on October 16, 2017) in that amount. The

invoice stated that it was for the “Sale of Aircraft Spare Parts per Exhibit

A.”8 The exhibit to the invoice is a copy of the exhibit to the Assignment.

      Island Leasing denies that the resale transaction was ever

consummated, pointing out that no formal transfer document like the

Assignment was executed in connection with the proposed resale. But Mr.

Marinelli never contemplated creating a document like the Assignment. In

an email dated October 10, he wrote that he was “planning to call [Mr.

Mackenzie] today to see if we can simply create a new invoice to [the

Debtor], selling the parts back to [the Debtor].”9 Further, there is no dispute

that (1) Island Leasing expressly agreed that the Debtor would act as the

seller to AAR and give the seller’s warranties, (2) the Debtor agreed to pay

Island Leasing $800,000 if and when the Debtor received the AAR sales

proceeds, and (3) the Debtor in fact paid $400,00 to Island Leasing in

conformity with the agreement.



      8
          Trial Ex. P‐K 86.
      9
          Trial Ex. D‐IL 2128.

                                      15


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 15 of 39
      On October 12, 2017, AAR paid the Debtor the second $400,000

installment, and the Debtor deposited the money in its operating account.

The next day, the Debtor remitted the same amount to Island Leasing.

      Island Leasing argues that AAR knew all along that Island Leasing

owned the IL Rotables and that it demanded that the Debtor represent its

ownership of all of the HIA spare parts, including the IL Rotables, so that

AAR could show its customers paperwork that would give them a false

sense of comfort. The implication of this argument is that AAR knowingly

defrauded its customers. This argument is unpersuasive for at least three

reasons.

      First, if Island Leasing believed its own argument, it would have

made a direct claim against AAR for payment for its IL Rotables. But

Island Leasing made no such claim.

      Second, if Island Leasing was right and AAR committed fraud, Island

Leasing was a willing participant in that fraud: Island Leasing knew what

AAR was doing, did nothing to stop it, and indeed facilitated it by

authorizing the Debtor to give warranties of title to goods it did not own.


                                      16


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 16 of 39
       Third, the evidence does not support Island Leasing’s fraud theory.

Instead, the evidence overwhelmingly shows that Island Leasing

authorized the Debtor to transfer the IL Rotables to AAR for the purpose of

giving AAR title to the IL Rotables.

       On October 16, 2017, the Debtor filed a chapter 11 bankruptcy

petition.

       Also on October 16, 2017, the Debtor shipped more items to AAR via

FedEx. The court has entered an order granting partial summary judgment

determining that this shipment was a post‐petition transfer.10

       The trustee proved, by a preponderance of the evidence, that the

items listed in Trial Ex. P‐K 169 as “boxed up and shipped” is a

substantially accurate list of the items that the Debtor sent to AAR, after the

filing of the bankruptcy petition. The list is not perfect but it is the best list

that can be created based on the business records of the Debtor and AAR.11


       10
            Dkt. No. 236.
       11
         AAR kept careful records of which items it received from the Debtor and when
it entered those items in its inventory tracking system. It did not, however, keep track of
when the Debtor shipped those items or when they arrived at AAR’s facilities,
presumably because those dates were not important for AAR’s business purposes.

                                            17


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 17 of 39
It would be inappropriate and unfair to hold the trustee (and, indirectly,

the Debtor’s innocent creditors) to a level of precision that exceeds the

usual business practices of AAR and the Debtor, especially where Island

Leasing did nothing to require the Debtor to keep track of the IL Rotables

that Island Leasing claimed to own.

      The trustee, however, did not sufficiently prove the value of the items

that were shipped after the petition filing. The trustee’s proposed valuation

relies on a combination of the prices at which AAR resold some of the

items (adjusted by any cost AAR incurred to recondition those items) and,

for the other items, the cost that AAR allocated to those items in its internal

accounting records. AAR’s resale price (minus reconditioning costs) does

not indicate the value of the items in the Debtor’s hands. AAR resold the

goods individually or in small lots, at “retail,” over a period of time; AAR

must have incurred expenses during that time, such as the cost of

marketing, storing, and maintaining the property and the time value of the

capital tied up in the items that were pending its sale. Using AAR’s resale

price as the value of the items ignores the expenses that AAR incurred, and


                                      18


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 18 of 39
that the Debtor would have had to incur, to realize those prices. Further,

the Debtor simply could not afford to take the time to do anything other

than a bulk sale. AAR’s internal cost allocation does not reflect, with any

precision, the value of the individual goods. AAR made those allocations to

suit its internal objectives and accounting requirements, not necessarily to

indicate what any item was actually worth. For example, AAR allocated

zero cost to the HIA consumables and expendables (“C&E”) because such

items were not part of AAR’s core business, but AAR was able to resell the

C&E very quickly for $180,000.

      On November 3, 2017, Mr. Mackenzie informed AAR that the Debtor

was ready to ship the remaining items covered by AAR’s purchase order.

      On November 12, 2017, the Debtor moved to convert its chapter 11

case to chapter 7. On November 15, 2017, the court granted the motion and

the trustee, Elizabeth A. Kane, assumed her duties.

      On November 27, 2017, the Debtor (without the trustee’s or the

court’s knowledge or approval) shipped the remaining items covered by

the purchase order to AAR. This shipment did not include any IL Rotables.


                                      19


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 19 of 39
      On November 29, 2017, AAR sent an email to Mr. Mackenzie and Mr.

Marinelli stating that it would make the final $400,000 payment to the

Debtor during the following week. Mr. Marinelli responded that the

Debtor “DID NOT OWN” the parts as they were sold to Island Leasing on

June 20, 2017. (This was inconsistent with the position he took on October

10 and 12, 2017.) He went on to say that “the bankruptcy trustee is not

likely to simply route the second $400,000 from Island Air to Island Leasing

. . . . Therefore, I respectfully request that the $400,000 balance owed on

those parts be sent directly to Island Leasing, LLC.” Mr. Marinelli did not

inform the trustee of this request; the trustee first learned of it (through her

counsel) in January 2018.

      AAR did not pay the final $400,000 installment to anyone.

      Neither the trustee nor this court ever authorized the Debtor to

undertake any of the postpetition activities with AAR or Island Leasing

that are described in this decision.

      The transaction evidenced by the Assignment was a sale in form but

a loan in substance.


                                       20


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 20 of 39
      (1)   After the transaction, the Debtor (with Island Leasing’s

knowledge and consent) acted as if it were still the owner of the IL

Rotables. It stored and maintained them and continued its efforts to sell

them (without any assistance from Island Leasing). Most importantly,

Island Leasing allowed the Debtor to use the IL Rotables in the ordinary

course of the Debtor’s business, without making any payment or

accounting to Island Leasing. If Island Leasing were the true owner of the

IL Rotables, Island Leasing would have taken steps to prevent the Debtor

from installing any of the IL Rotables on the Debtor’s leased aircraft and

using them without payment.

      (2)   The transaction occurred only because the Debtor needed an

immediate cash infusion. Island Leasing had no need for the IL Rotables,

would not have “bought” them if the Debtor had not needed cash to

continue its operations, and had no interest in them other than liquidating

them as rapidly as possible to recover the funds it advanced to the Debtor.

Island Leasing had no reason to become the “owner” of the IL Rotables at

that time other than to gain a potential legal advantage in recovering its


                                      21


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 21 of 39
advances.12

       (3)    A true owner of the IL Rotables would have been entitled to all

of the sale proceeds of the IL Rotables. But Island Leasing and the Debtor

agreed from the outset that, if the IL Rotables sold for more than $800,000,

the Debtor would get at least a share of the surplus. Island Leasing claims

that the Debtor’s share was compensation for its services in maintaining,

marketing, and shipping the items and payment for the ATR spare parts

that were not included in the IL Rotables, but no one made any effort to put

a value on those services or items. In the end, the parties agreed that the

Debtor could retain all of the surplus, not because of the value of its

services and property , but rather because it needed the cash and Island

Leasing thought it would be unseemly to recover more than what it had

advanced.

       (4)    Island Leasing makes much of the fact that the Debtor never



       12
          Island Leasing thought that it might be easier to sell the ATR aircraft if it could
also sell an inventory of spare parts, but this was a secondary consideration at best;
Island Leasing had been trying to sell the aircraft, and the Debtor had been trying to sell
the ATR spare parts, for some time, but no buyer had offered or seriously suggested
that it would prefer to buy the aircraft and the spare parts in a package deal.

                                             22


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 22 of 39
agreed to be liable for the shortfall if the IL Rotables were sold for less than

$800,000. It is true that the Debtor never expressly agreed to this. But

personal liability for the debt is not determinative.13 Nonrecourse loans,

where the creditor only has recourse to its collateral, are loans even though

the debtor has no personal liability for repayment.14 Further, the Debtor’s

promise of repayment would have been a meaningless gesture: the Debtor

could not repay its existing debts, and had little to no hope of repaying an

additional debt to Island Leasing. In any event, the Debtor behaved as if it

were obligated to get Island Leasing repaid. The Debtor worked hard to

sell the IL Rotables even though there was no certainty that those items

could be sold for more than $800,000 and even though the Debtor had no

agreement to receive a share of any of the surplus proceeds.

      (5)       When AAR insisted on transacting the sale with the Debtor

rather than Island Leasing, Island Leasing acceded and authorized the



      13
         Burnett v. Ala Moana Pawn Shop, 3 F.3d 1261, 1262 (9th Cir. 1993) (where the
court held that a transaction was a loan in substance, even though the borrower was not
personally liable for the debt).
      14
           In re Buchferer, 216 B.R. 332, 339 (Bankr. E.D.N.Y. 1997).

                                               23


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 23 of 39
Debtor to act as the seller and to give the corresponding warranties. In

other words, Island Leasing wanted to be the owner when it seemed to suit

Island Leasing’s interests, but was willing to have the Debtor act as the

owner when that benefitted Island Leasing.15

II.    JURISDICTION AND VENUE

       The bankruptcy court has jurisdiction over the parties and the subject

matter. This is a core proceeding and, in any event, all of the parties have

consented to the entry of final judgment by the bankruptcy court.

III.   CONCLUSIONS OF LAW

       A.    Avoidance of the $400,000 Payment

       Count I of the trustee’s complaint alleges that the Debtor’s $400,000

payment to Island Leasing was a preferential transfer under section 547(b).

That section provides that the trustee may avoid:

       any transfer of an interest of the debtor in property–

             (1) to or for the benefit of a creditor;


       15
          Because I have found that the transaction was a loan and not a sale, I need not
evaluate the parties’ contentions about whether the Debtor was Island Leasing’s bailee
after the Assignment was executed.

                                            24


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 24 of 39
                (2) for or on account of an antecedent debt owed by the
                debtor before such transfer was made;

                (3) made while the debtor was insolvent;

                (4) made‐‐

                       (A) on or within 90 days before the date of the filing
                       of the petition; or

                       (B) between ninety days and one year before the
                       date of the filing of the petition, if such creditor at
                       the time of such transfer was an insider; and

                (5) that enables such creditor to receive more than such
                creditor would receive if‐‐

                       (A) the case were a case under chapter 7 of this title;

                       (B) the transfer had not been made; and

                       (C) such creditor received payment of such debt to
                       the extent provided by the provisions of this title.16

Most of these elements are undisputed. Island Leasing does not deny that it

was a creditor of the Debtor, that the Debtor was insolvent when it paid

Island Leasing, that the timing requirements of subsection (4) are met, or

that the “betterment of position” test of subsection (5) is satisfied. Island


      16
           11 U.S.C. § 547(b).

                                            25


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 25 of 39
Leasing does deny, however, that the payment was a “transfer of an

interest of the debtor in property” and that it was made on account of an

antecedent debt that the Debtor owed to Island Leasing. Island Leasing

also asserted certain affirmative defenses.

            1.    “Property of the Debtor” and “Antecedent Debt”

      Island Leasing contends that it bought the IL Rotables outright

pursuant to the Assignment and that the proceeds of the IL Rotables were

never the Debtor’s property. In contrast, the trustee argues that the

transaction between Island Leasing and the Debtor was a secured loan in

substance, despite its form. Thus, the trustee claims that the IL Rotables

and their proceeds still belonged to the Debtor, subject to an unperfected

security interest in favor of Island Leasing.

      The dispute about the nature of the transaction also pertains to the

“antecedent debt” element of a preferential transfer claim. If the

Assignment transaction was a sale of the IL Rotables, as Island Leasing

contends, then the Debtor did not owe an antecedent debt to Island Leasing

when the IL Rotables were sold to AAR. On the other hand, if the


                                      26


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 26 of 39
Assignment transaction was a secured loan in substance, as the trustee

contends, then the Debtor’s payment of $400,000 was made on account of

the preexisting $800,000 loan.

      Transactions can create security interests even if their form is

otherwise. Article 9 of the Uniform Commercial Code (adopted in Hawaii

as Haw. Rev. Stat. § 490:9‐101 et seq.)17 applies to “[a] transaction,

regardless of its form, that creates a security interest in personal property

or fixtures by contract . . . .”18 The official comment explains that:

      When a security interest is created, this Article applies
      regardless of the form of the transaction or the name that
      parties have given to it. Likewise, the subjective intention of the
      parties with respect to the legal characterization of their
      transaction is irrelevant to whether this Article applies, as it
      was to the application of former Article 9 under the proper
      interpretation of former Section 9‐102.19

The economic substance of the transaction is predominately important:

      Whenever the parties intend their agreement to provide


      17
          Hawaii law governs the question whether the transaction should be treated as
a sale or a secured loan.
      18
           Haw. Rev. Stat. § 490:9‐109(a)(1).
      19
           Id. cmt. 2.

                                                27


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 27 of 39
      security in the form of personal property or fixtures, their
      attempt as such is (unless covered by a specific statutory
      exclusion) subject to Article 9. Thus, it is clear that the label
      applied by the parties to their transaction should not control
      whether the deal is governed by Article 9.20

The court must look beyond the label the parties affixed to the deal and the

language they chose to describe it:

      A preeminent theme in . . . Article 9 . . . is that substance
      governs form. If Article 9 otherwise applies, the parties cannot
      render it inapplicable merely by casting their arrangement in
      the language of some particular pre‐Code device or in the
      language of some other transaction such as a lease.21

There is no doubt that the parties intended to document the transaction as

a sale. But the intent to put a transaction in a particular legal

pigeonhole—in the words of the official comment, “the subjective intention

of the parties with respect to the legal characterization of their

transaction”—is irrelevant. The economic effects and objectives that the

parties intended to achieve are relevant. “The question for the court to


      20
          1 PETER F. COOGAN, WILLIAM E. HOGAN, DETLEV F. VAGTS, & JULIAN B.
MCDONNELL, SECURED TRANSACTIONS UNDER THE UNIFORM COMMERCIAL CODE § 3.02[2],
at 3‐8 (2019) (emphasis in original).
      21
      4 JAMES J. WHITE, ROBERT S. SUMMERS, & ROBERT A. HILLMAN, UNIFORM
COMMERCIAL CODE 13 (6th ed. 2015).

                                       28


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 28 of 39
decide is whether the true nature of the transaction is such that the legal

rights and economic consequences of the agreement bear a greater

similarity to a financing transaction or to a sale. . . . Parol evidence is

admissible to show the true nature of a transaction. The Court should

examine the parties’ conduct, practices, objectives, business activities and

relationships.”22

       The parties argue at length about what factors the court should

consider. But the official comment and the authorities make it clear that

characterizing a transaction as a sale or a loan is a holistic endeavor that

cannot be reduced to a formula or a checklist. This is particularly important

because the characterization issue determines whether Article 9ʹs perfection

requirements apply. Applicability of those requirements will benefit other

creditors, who are not parties to the contract. It is for this reason that the


       22
         In re Evergreen Valley Resort, Inc., 23 B.R. 659, 661 (Bankr. D. Me. 1982) (citations
and internal quotation marks omitted).Contrary to Island Leasingʹs assertion, parol
evidence is also admissible to show the true nature of the transaction because the
Assignment was not an integrated statement of the partiesʹ entire agreement. The parol
evidence rule only applies to an agreement “set forth in a writing intended by the
parties as a final expression of their agreement with respect to such terms . . . .” Haw.
Rev. Stat. § 490:2‐202. I have found that the Assignment was not a final expression of
the agreement between the Debtor and Island Leasing.

                                              29


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 29 of 39
substance rather than the form of the transaction governs: parties must not

be permitted to “contract around” the rights of people, who are not parties

to the contract but are nonetheless affected by it, having no ability to

protect themselves.23 Adopting a fixed formula or a rigid list of factors to

decide the characterization question would make it easy for shrewd parties

to draft an agreement fitting the formula and “contract around”the rights

of innocent third parties.

      I have found that, in substance, this transaction was a secured loan.

Therefore, the IL Rotables and their proceeds were property of the Debtor

and the payment of the proceeds to Island Leasing was a ʺtransfer of [an]

interest in property of the debtorʺ for purposes of section 547. Further, the

transfer to Island Leasing was made on account of the Debtorʹs antecedent




      23
         The Ninth Circuit employed similar reasoning in Burnett v. Ala Moana Pawn
Shop, 3 F.3d 1261 (9th Cir. 1993). The plaintiff contended that pawn transactions should
be treated as loans subject to the Truth in Lending Act, even though some language in
the relevant contract indicated that the transactions were sales. After notice that the
contract was ambiguous, the court of appeals went on to hold that, “[b]ecause the Truth
in Lending Act is liberally construed to protect consumers, the lack of this sort of
ambiguity would not have prevented the court from looking past the form of the
transactions to their economic substance in deciding whether the Act applied.” Id. at
1262.

                                           30


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 30 of 39
debt of $800,000 to Island Leasing.

      Even if the Assignment effected a sale as Island Leasing contends, the

$400,000 payment to Island Leasing would still be a preference. Island

Leasing agreed that the Debtor could keep the first $400,000 payment, even

though the first shipment consisted mostly of IL Rotables, in exchange for

the Debtorʹs promise to remit to Island Leasing the next payments. Thus,

even assuming that Island Leasing owned the IL Rotables, Island Leasing

became a creditor when it let the Debtor keep the proceeds of most of the

IL Rotables in return for the Debtor’s promise to make a payment in the

future. When the Debtor remitted the second $400,000 payment to Island

Leasing, it did so on account of an antecedent debt it owed to Island

Leasing.

            3.    Ordinary Course Defense

      Section 547(c)(2) provides that the trustee may not employ the

preference power to avoid a transfer:

      to the extent that such transfer was in payment of a debt
      incurred by the debtor in the ordinary course of business or
      financial affairs of the debtor and the transferee, and such


                                      31


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 31 of 39
       transfer was–

                 (A) made in the ordinary course of business or financial
                 affairs of the debtor and the transferee; or

                 (B) made according to ordinary business terms . . . .24

The transferee has the burden of proving that this exception applies.25

       Before trial,26 Island Leasing argued in the alternative that, if the

court decides that the transaction was a loan (as I have done), the “ordinary

course” exception applies. Island Leasing contended that, when the Debtor

experienced an earlier cash shortage in December 2015, the Debtor and

Island Leasing entered into an almost identical transaction, except the

spare parts were for Q‐400 aircraft.

       A first‐time transaction can qualify for “ordinary course” treatment,

in the right circumstances.27 But Island Leasing bears the burden of proof,



       24
            11 U.S.C. § 547(c)(2).
       25
         Wood v. Stratos Prod. Dev., LLC (In re Ahaza Sys., Inc.), 482 F.3d 1118, 1128 (9th
Cir. 2007).
       26
         Island Leasing did not mention this argument in its trial brief or post‐trial
briefing, so has abandoned it. I discuss it anyway out of an abundance of caution.
       27
            Id. at 1126.

                                             32


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 32 of 39
and it failed to carry that burden. Island Leasing established, and the

trustee did not dispute, that Island Leasing and the Debtor engaged in one

similar previous transaction. But Island Leasing offered no other evidence

that the transaction challenged in this adversary proceeding, made on the

brink of the Debtor’s bankruptcy filing and when both parties knew of the

Debtor’s extreme financial distress, was ordinary in any sense of that word.

      4.        Contemporaneous Exchange Defense

      Before trial,28Island Leasing asserted the “contemporaneous

exchange” defense of section 547(c)(1). That section precludes preference

avoidance of a transfer “to the extent that such transfer was (A) intended

by the debtor and the creditor to or for whose benefit such transfer was

made to be a contemporaneous exchange for new value given to the

debtor; and (B) in fact a substantially contemporaneous exchange.”29 Island

Leasing argues that this defense could apply if (1) the underlying

transaction was a sale, as Island Leasing contends, and (2) Island Leasing


      28
      Island Leasing also omitted this argument from its trial brief and post‐trial
memoranda, and therefore has abandoned it.
      29
           11 U.S.C. § 547(c)(1).

                                          33


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 33 of 39
sold the IL Rotables back to the Debtor, so the Debtor could resell them to

AAR.

        I have found that the transaction was a loan and not a sale in

substance. Therefore, Island Leasing did not transfer anything to the

Debtor contemporaneously with the Debtor’s payment of $400,000 to

Island Leasing, and Island Leasing failed to prove that this defense applies.

        Further, even if Island Leasing owned the IL Rotables, it became a

creditor of the Debtor when it agreed to let the Debtor ship most of the IL

Rotables to AAR and to keep AAR’s first payment of $400,000 in return for

the Debtor’s promise to pay Island Leasing out of AAR’s subsequent

installments. The Debtor paid Island Leasing weeks after the parties made

this arrangement. Therefore, even if Island Leasing owned the IL Rotables,

the Debtor still made the $400,000 payment on account of an antecedent

debt.

        B.   Entitlement to the Final $400,000 Installment

        In count II of the complaint, the trustee seeks a declaratory judgment

providing that Island Leasing did not have title to or a security interest in


                                       34


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 34 of 39
any of the ATR spare parts, and has no right to the remaining receivable

due from AAR. For the reasons set out above, the trustee is entitled to that

relief and she is entitled to receive the final $400,000 installment from AAR.

      C.        Post‐petition transfers

      Count III of the complaint alleges that the last shipment of HIA spare

parts occurred after the Debtor’s bankruptcy petition was filed and that the

trustee is entitled to avoid the transfer and recover the value of the

transferred property from AAR and Island Leasing.

      The trustee has settled all of her claims against AAR. The settlement

agreement provides that, if the order approving the settlement is appealed,

“the parties shall stipulate to sever and continue, but not dismiss, the

Trustee’s claims against AAR and AAR’s counterclaims against the Trustee

until the appeal has been determined.”30 Island Leasing has appealed the

order approving the settlement, so the claims against AAR have not been

dismissed. But the parties have agreed that this court should not decide

those claims until after the appeal is resolved, so I will not do so.


      30
           Dkt. 684 in Bk. No. 17‐01078 at 9.

                                                35


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 35 of 39
      Section 549(a) provides that, with certain exceptions that do not

apply here:

      the trustee may avoid a transfer of property of the estate–

                (1)    that occurs after the commencement of the case; and

                (2)(A) that is authorized only under section 303(f) or
                542(c) of this title; or

                (B) that is not authorized under this title or by the court.31

      I have found that Island Leasing was not an “owner” of the IL

Rotables. Therefore, all of the ATR spare parts that were shipped to AAR

were property of the Debtor’s bankruptcy estate.

      I entered partial summary judgment on July 19, 2019, determining

that the October 16 shipment occurred after the commencement of the

Debtor’s bankruptcy case.32 There is no dispute that the November

shipments were also post‐petition.

      Neither section 303(f) nor section 542(c) applies.33 Section 303(f) only


      31
           11 U.S.C. § 549(a).
      32
           Dkt. No. 236.
      33
           11 U.S.C. §§ 303(f) and 547(c).

                                             36


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 36 of 39
applies to involuntary bankruptcy cases; the Debtor filed a voluntary

petition. Section 542(c) protects transferors who lack notice and knowledge

of the bankruptcy filing, but the Debtor was fully aware that it had filed a

petition.

      No one contests the fact that neither the Bankruptcy Code nor this

court authorized the post‐petition shipments to AAR.

      Therefore, the shipments on and after October 16 are avoidable under

section 549.

      Section 550 provides that, “to the extent that a transfer is avoided

under section . . . 549 . . . of this title, the trustee may recover, for the

benefit of the estate, the property transferred, or, if the court so orders, the

value of such property . . . .” The trustee seeks recovery of the value of the

HIA spare parts that were shipped post‐petition. I find that recovery of the

value of the property is the appropriate remedy in this case.

      The Code does not define this value nor indicate the time at which

such value should be determined. However, the purpose of section 550 is to

restore the debtor “to the state it would have been had the transfer not


                                         37


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 37 of 39
occurred.”34 In order to restore the status quo, courts have typically

determined that the measure of liability should be the “fair market value”

of the transferred property, at the time of the transfer.35 The trustee, in this

case, bears the burden of establishing the fair market value of the property

that was transferred post‐petition.36

       I find that the trustee did not carry her burden of proving, by a

preponderance of the evidence, the value of the property that the Debtor

transferred post‐petition. The trustee does not seek recovery of those items

themselves, and could not obtain that relief from Island Leasing because

AAR, not Island Leasing, has them. Therefore, while the post‐petition

transfers are avoidable under section 549,37 the recovery of the value of

such transfers under section 550 fails.



       34
          Decker v. Voisenat (In re Serrato), 214 B.R. 219, 232 (Bankr. W.D. Mich. 1997); In
re JTS Corp., 617 F.3d 1102, 1115 (9th Cir. 2010).
       35
        Hopkins v. Freedom Mortgage Corp. et al. (In re Lemmons), 604 B.R. 888, 894
(Bankr. D. Idaho 2019).
       36
        McCarthy v. Financial Freedom Senior Funding Corporation (In re Early), 2008 WL
2073917, *9 (Bankr. Colo., May 12, 2008).
       37
            Dkt. No. 236.

                                             38


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 38 of 39
V.    CONCLUSION

      The trustee is entitled to judgment against Island Leasing on Count I

in the amount of $400,000. As to Count II, the trustee is entitled to a

declaratory judgment that Island Leasing did not have title to or a

perfected security interest in the IL Rotables and has no right to the

remaining receivable due from AAR. Island Leasing is entitled to judgment

on Count III.

                              END OF ORDER




                                      39


U.S. Bankruptcy Court - Hawaii #18-90007 Dkt # 325 Filed 11/26/19 Page 39 of 39
